In a child custody *731proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Módica, J.), dated January 8, 2008, which dismissed the proceeding on the ground that the state of Illinois is a more appropriate and convenient forum.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court providently exercised its discretion, after reviewing the appropriate factors, in declining to exercise jurisdiction of this matter because the state of Illinois is a more appropriate and convenient forum (see Domestic Relations Law § 76-f; Matter of Eisner v Eisner, 44 AD3d 1111, 1113 [2007]; Matter of Hall v Hall, 44 AD3d 771 [2007]; Clark v Clark, 21 AD3d 1326, 1327 [2005]).
The father’s remaining contentions are without merit. Rivera, J.E, Santucci, Garni and Dickerson, JJ., concur.